DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive.
	Regarding I.  Applicant argues on page 9 priority for claims 19-31 extends back to the earlier-filed provisional patent applications, without further evidence.  The examiner respectfully disagrees.
	Applicant has not provided evidence, and has not pointed to any portion of any provisional patent applications to support the assertion claims 19-31 are entitled to the benefit of Applications Nos. 62/544,264, 62/544,621, and 62/591,075.  Accordingly, claims 19-31 are not entitled to the benefit of Applications Nos. 62/544,264, 62/544,621, and 62/591,075.

	Regarding II and III.  Applicant’s arguments, see page 9, with respect to the objection of claim 11 and 35 U.S.C. § 112(b) rejection of claim 23 have been fully considered and are persuasive.  The objection of claim 11 and 35 U.S.C. § 112(b) rejection of claim 23  has been withdrawn. 

	Regarding IV.  Applicant argues on pages 10-11 Hosseini et al. (US 2018/0288771 A1) fail to teach or suggest the claim feature "the initial seed value is based on: (1) a time domain instance of the signal, and (2) a subcarrier spacing parameter" along with discussions regarding TTI configuration.  The examiner respectfully disagrees.
	Applicant's specification on para. 151 describes numerology as cyclic prefix and subcarrier spacing, and describes subcarrier spacing on para. 100 and Figs. 10A-10B.  In the OA of 3/3/2022 on pages 5-6, Hosseini is cited to teach "the initial seed value is based on: (1) a time domain instance of the signal, and (2) a subcarrier spacing parameter" with (scrambling sequence initialized based on scrambling sequence initialization timing, scrambling sequence initialization timing based on TTI configuration, TTI configuration includes numerology (subcarrier spacing); para. 51 and para. 62 and Fig. 12, TTI configuration based on tone spacing; para. 87).  TTI configuration includes numerology (para. 51 and para. 62), and TTI configuration is based on tone spacing (para. 87).  Hosseini further describes different TTI configurations in Fig. 2, including 14 symbol periods over 1 ms and 14 symbol periods over 500 μs, thus having different subcarrier spacing.  Tone spacing is considered as subcarrier spacing, which is supported by Thomas et al. (US 2020/0169440 A1) in the abstract ("The numerology scheme here consists in keeping the bandwidth constant but varying the subcarrier spacing (ie different tone spacing B for data and K*B for control channels), and correspondingly the symbol duration").  Accordingly, scrambling sequence initialized (initial seed value) based on TTI configuration including numerology/based on tone spacing (subcarrier spacing parameter) teaches the limitation "the initial seed value is based on: (1) a time domain instance of the signal, and (2) a subcarrier spacing parameter".

	Regarding V.  Applicant arguments on pages 10 are substantially the same as in IV and thus, the examiner respectfully disagrees for substantially the same reasons and finds the arguments non-persuasive.

	Regarding VI.  Applicant further argues on pages 12-13 Hwang et al. (US 2019/0089504 A1) fail to teach or suggest the claim feature "the scrambled encoded bits are modulated using the initial seed value" along with discussions regarding cross correlation.  The examiner respectfully disagrees.
	In the OA of 3/3/2022 on pages 5-6, the combination of Hosseini and Hwang, and Hwang is cited to teach feature "the scrambled encoded bits are modulated using the initial seed value" with (for a signal for transmission, different modulation modes corresponding to different scrambling seeds c_init; para. 453, applicable for uplink transmissions; para. 308).  Hwang in para. 453 describes DMRS sequence having lowest cross correlation, which is if DMRS sequences have different modulation or the same modulation, and provides an example of c_init set to 35, 39, 43, 45, 50, 60, 63, etc.  Hwang in para. 452 further describes selecting c_init for lowest cross correlation, and in para. 454 describes when c_init is 35 (c_init as set in para. 452), DMRS sequences has the lowest cross correlation value.  Accordingly, c_init (initial seed value) is used to modulate the DMRS sequence (scrambled encoded bits of Hosseini) and teaches the limitation "the scrambled encoded bits are modulated using the initial seed value".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hosseini et al. (US 2018/0288771 A1) hereinafter Hosseini.
	Regarding claim 1, Hosseini teaches an apparatus of a next generation node B (gNB) (gNodeBs (gNBs); para. 59, base station (BS) 905; Figs. 6 and 9), comprising: a radio frequency (RF) interface (transceiver 950; Fig. 9); and baseband circuitry (digital signal processor (DSP); para. 112 and para. 178, processor 910 and memory 920; Fig. 9), comprising one or more processors (processor 910; Fig. 9, multiple processors; para. 178) configured to: generate a scrambling sequence of a signal based on an initial seed value (scrambling sequence initialized for downlink; para. 51, downlink transmission includes demodulation reference signals (DMRSs), data channel, control channel; para. 89, downlink (DL) DMRS sequence; para. 82, Figs. 11-12), wherein the initial seed value is based on a time domain instance of the signal (scrambling sequence initialized based on scrambling sequence initialization timing, scrambling sequence initialization timing based on transmission time interval (TTI) configuration, TTI configuration includes slot index; para. 51 and para. 63 and Fig. 11) and on a subcarrier spacing parameter (scrambling sequence initialized based on scrambling sequence initialization timing, scrambling sequence initialization timing based on TTI configuration, TTI configuration includes numerology (subcarrier spacing); para. 51 and para. 62 and Fig. 12, TTI configuration based on tone spacing; para. 87, TTI configurations; para. 64-69 and Fig. 2); modulate the generated scrambling sequence (BS modulates generated data/control signals at transceiver; para. 111 and para. 140); map the modulated scrambling sequence to time-frequency resources (BS modulates then maps to resource elements; para. 74-75, transceiver communicates over frequency (mapping after modulation); para. 140); and send the time-frequency resources to the RF interface for transmission to a User Equipment (UE) (transceiver transmits generated signals to user equipment (UE) over frequency; para. 92 and para. 140 and Figs. 4 and 8).
	Regarding claim 2, Hosseini teaches the time domain instance comprises an Orthogonal Frequency Division Multiplexing (OFDM) symbol number within a slot (TTI configuration includes symbol index; para. 51, symbol index at each slot boundary; para. 150, use of OFDM; para. 65-69 and para. 175).
	Regarding claim 3, Hosseini teaches the one or more processors are further configured to calculate the initial seed value using a slot index parameter (scrambling sequence initialized based on scrambling sequence initialization timing, scrambling sequence initialization timing based on TTI configuration, TTI configuration includes slot index; para. 51).
	Regarding claim 6, Hosseini teaches the scrambling sequence comprises a reference signal (scrambling sequence initialized for downlink; para. 51, downlink transmission includes DMRS; para. 89, downlink (DL) DMRS sequence; para. 82).
	Regarding claim 7, Hosseini teaches the reference signal comprises a demodulation reference signal (DM-RS) (scrambling sequence initialized for downlink; para. 51, downlink transmission includes DMRS; para. 89, downlink (DL) DMRS sequence; para. 82).
	Regarding claim 8, Hosseini teaches the one or more processors are further configured to calculate the initial seed value using a DM-RS repetition index (initialize scrambling sequence based on a particular DMRS retransmission in a set of one or more DMRS retransmissions (thus, an index to differentiate between retransmissions); para. 17 and para. 105).
	Regarding claim 9, Hosseini teaches the one or more processors are further configured to calculate the initial seed value using a configurable scrambling identity parameter (LTE scrambling sequence initialized based on cinit calculated using nSCID (scrambling sequence ID configurable as 0/1); para. 81).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini in view of Lee et al. (US 2012/0176885 A1) hereinafter Lee.
	Regarding claim 5, Hosseini does not explicitly disclose wherein the one or more processors are further configured to calculate the initial seed value using a cyclic prefix parameter.
	However, in the same field of endeavor, Lee teaches wherein the one or more processors are further configured to calculate the initial seed value using a cyclic prefix parameter (reference signal sequence initialized based on normal or extended CP indication; para. 201 where "sequence initialized" indicates initial seed value).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lee to the system of Hosseini, where Hosseini’s scrambling for low latency and interference (para. 06) along with Lee’s transmission of reference signals (para. 13-14) enables references signals with reduced interference and for providing services requiring low latency.

	Regarding claim 14, Hosseini teaches an apparatus of a User Equipment (UE) (UE 405; Fig. 4, UE 815; Fig. 8), comprising: a radio frequency (RF) interface (transceiver 830; Fig. 8); and baseband circuitry (processor 810, memory 820, wireless communication manager 850; Fig. 8) comprising one or more processors (processor 810; Fig. 8) configured to: generate a scrambling sequence of a reference signal (uplink (UL) demodulation reference signal (DMRS) from UE to BS; para. 62, Figs. 11-12) based on an initial seed value (UL DMRS scrambled based on initialized scrambling sequence; para. 62, Fig. 11 steps 1110-1120), wherein the initial seed value is based on a time domain instance of the reference signal (scrambling sequence initialized based on scrambling sequence initialization timing, scrambling sequence initialization timing based on transmission time interval (TTI) configuration, TTI configuration includes slot index; para. 51 and para. 63 and Fig. 11) and on a subcarrier spacing parameter within a slot (scrambling sequence initialized based on scrambling sequence initialization timing, scrambling sequence initialization timing based on TTI configuration, TTI configuration includes numerology (subcarrier spacing); para. 51 and para. 62 and Fig. 12, TTI configuration based on tone spacing; para. 87, TTI configurations; para. 64-69 and Fig. 2); modulate the generated scrambling sequence of the reference signal, resulting in a modulated reference signal (UE modulates generated data/control signals at transceiver; para. 92 and para. 134).
	Hosseini does not explicitly disclose map the generated scrambling sequence to time-frequency resources; and send the time-frequency resources comprising the modulated reference signal to the RF interface for transmission to a next generation node B (gNB).
	However, in the same field of endeavor, Lee teaches map the generated scrambling sequence to time-frequency resources (Fig. 10 showing subcarrier/resource element mapping after scrambling); and send the time-frequency resources comprising the modulated reference signal to the RF interface for transmission (Fig. 10 showing mapper to digital-to-analog converter/radio frequency (DAC/RF) to antenna) to a next generation node B (gNB) (enhanced Node B (eNode B) receives information from UE on uplink; para. 82, next-generation mobile communication technology; para. 117).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lee to the system of Hosseini, where Hosseini’s scrambling for low latency and interference (para. 06) along with Lee’s transmission of reference signals (para. 13-14) enables references signals with reduced interference and for providing services requiring low latency.
	Regarding claim 15, the combination of Hosseini and Lee, specifically Hosseini teaches the time domain instance comprises an Orthogonal Frequency Division Multiplexing (OFDM) symbol number within the slot (TTI configuration includes symbol index; para. 51, symbol index at each slot boundary; para. 150, use of OFDM; para. 65-69 and para. 175).
	Regarding claim 16, the combination of Hosseini and Lee, specifically Hosseini teaches the one or more processors are further configured to calculate the initial seed value using a slot index parameter (scrambling sequence initialized based on scrambling sequence initialization timing, scrambling sequence initialization timing based on TTI configuration, TTI configuration includes slot index; para. 51).
	Regarding claim 17, the combination of Hosseini and Lee, specifically Hosseini teaches the initial seed value is further based on one or more of the following: a cyclic prefix; a scrambling identifier (LTE scrambling sequence initialized based on cinit calculated using nSCID; para. 81); a Demodulation Reference Signal (DM-RS) repetition index (initialized of sequence based on a particular retransmission of UL DMRS in a set of one or more retransmission; para. 20 and para. 129); or an Orthogonal Frequency Division Multiplexing (OFDM) symbol index of a Channel State Information Reference Signal (CSI-RS) symbol in the slot.
	Regarding claim 18, Hosseini teaches the RF interface further receives, from the gNB, second time-frequency resources comprising second modulated reference signals (receives generated signals from BS over frequency; para. 92 and para. 140 and Figs. 4 and 8, downlink transmission includes DMRSs, data channel, control channel; para. 89, downlink (DL) DMRS sequence; para. 82, Figs. 11-12, BS modulates generated data/control signals at transceiver; para. 111 and para. 140) and the one or more baseband processors are further configured to: descramble the second time-frequency resources (descrambling downlink transmission; para. 145 and para. 149), resulting in the second modulated reference signals (UE transceiver receives modulated packets from antennas; para. 134).
	Hosseini does not explicitly disclose perform estimation of a channel over which the second time-frequency resources were sent by the gNB based on the modulated reference signals.
	However, in the same field of endeavor, Lee teaches perform estimation of a channel over which the second time-frequency resources were sent by the gNB based on the modulated reference signals (DL RS from BS to UE used to estimate channel; para. 167-168).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lee to the system of Hosseini, where Hosseini’s scrambling for low latency and interference (para. 06) along with Lee’s transmission of reference signals (para. 13-14) enables references signals with reduced interference and for providing services requiring low latency.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini in view of Ouchi et al. (US 2018/0241525 A1) hereinafter Ouchi.
	Regarding claim 10, Hosseini does not explicitly disclose the reference signal comprises a channel state information reference signal (CSI-RS).
	However, in the same field of endeavor, Ouchi teaches the reference signal comprises a channel state information reference signal (CSI-RS) (downlink reference signals include channel state information reference signal (CSI-RS); para. 32).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ouchi to the system of Hosseini, where Hosseini’s scrambling for low latency and interference (para. 06) along with Ouchi’s scrambling for reference signals in shared frequency band using Licensed Assisted Access (LAA) (para. 10 and para. 46) enables services requiring low latency using shared frequency band.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini in view of Ouchi, and further in view of Noh et al. (US 2018/0249339 A1) hereinafter Noh.
	Regarding claim 11, the combination of Hosseini and Ouchi does not explicitly disclose the one or more processors are further configured to calculate the initial seed value using an Orthogonal Frequency Division Multiplexing (OFDM) symbol index of a CSI-RS symbol in the slot.
	However, in the same field of endeavor, Noh teaches the one or more processors are further configured to calculate the initial seed value using an Orthogonal Frequency Division Multiplexing (OFDM) symbol index of a CSI-RS symbol in the slot (CSI-RS sequence initialization value cinit calculated using l being OFDM symbol index of a slot for CSI-RS; para. 190-192 and para. 198-199).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Noh to the modified system of Hosseini and Ouchi, where Hosseini and Ouchi’s modified system along with Noh’s initialization of sequence for coexistence (para. 05 and para. 14-15) enables use in LTE band and unlicensed band.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini in view of Ouchi, and further in view of Kundargi et al. (US 2019/0053072 A1, citations shown below are from the provisional application # 62/544,719) hereinafter Kundargi.
	Regarding claim 12, the combination of Hosseini and Ouchi does not explicitly disclose the initial seed value does not depend on the OFDM symbol number when the channel state information reference signal is configured for beam management.
	However, in the same field of endeavor, Kundargi teaches the initial seed value does not depend on the OFDM symbol number (sequences initialized based on SS beam; 34th page where based on SS beam indicates not depend on OFDM symbol number) when the channel state information reference signal is configured for beam management (CSI-RS beam linked to SS beam used for (configured for) beam pairing (beam management); 34th page).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kundargi to the modified system of Hosseini and Ouchi, where Hosseini and Ouchi’s modified system along with Kundargi’s initialization of CSI-RS sequences based on SS beam (pages 33-34) improves the system by providing simplicity of gNB/UE implementation.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini in view of Luo et al. (US 2018/0131493 A1, citations shown below are from the provisional application # 62/420,462) hereinafter Luo.
	Regarding claim 13, Hosseini teaches the RF interface further receives, from the UE, second time-frequency resources (BS receives uplink DMRS transmitted from UE; para. 62), and the one or more processors are further configured to: descramble the second time-frequency resources (uplink DMRS descrambled by BS; para. 62).
	Hosseini does not explicitly disclose resulting in a modulated scrambling sequence; and perform estimation of a channel over which the second time-frequency resources were sent by the UE based on the modulated scrambling sequence.
	However, in the same field of endeavor, Luo teaches resulting in a modulated scrambling sequence (eNB recovers information modulated onto UL carrier; para. 45, UE utilizes scrambling to transmit RS; para. 49, UE transmits sequence as reference signal to BS; para. 84); and perform estimation of a channel over which the second time-frequency resources were sent by the UE based on the modulated scrambling sequence (channel estimator 374 estimates channel from RS transmitted from UE; para. 40, UE transmits RS to BS, BS perform channel estimation of UL signal; Fig. 13).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Luo to the system of Hosseini, where Hosseini’s scrambling for low latency and interference (para. 06) along with Luo’s generating a sequence using mixed numerologies (para. 01, para. 06) enables scrambling for next generation technologies and services that use low latency and mixed numerologies.

Claim(s) 19-21, 24-26, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini in view of Hwang et al. (US 2019/0089504 A1) hereinafter Hwang.
	Regarding claim 19, Hosseini teaches an apparatus of a user equipment (UE) (UE 405; Fig. 4, UE 815; Fig. 8) comprising: a radio frequency (RF) interface (transceiver 830; Fig. 8); and baseband circuitry (processor 810, memory 820, wireless communication manager 850; Fig. 8) comprising one or more processors (processor 810; Fig. 8) configured to: scramble encoded bits using a scrambling sequence (codeword of data scrambled by scrambling sequence; para. 71, for uplink; para. 33-35), wherein the scrambling sequence is generated based on an initial seed value (scrambling sequence cinit initialized based on formula; para. 71) and the initial seed value is based on a Radio Network Temporary Identifier parameter (cinit based on Radio Network Temporary Identifier (RNTI) parameter nRNTI; para. 71) and a codeword index (cinit based on codeword index q; para. 71), wherein the scrambled encoded bits comprise a bitwise modulo 2 addition of the scrambling sequence and the encoded bits (bit scrambled using modulo 2 addition of scrambling sequence and bits; para. 78).
	Hosseini does not explicitly disclose the scrambled encoded bits are modulated using the initial seed value and mapped to time-frequency resources; and send the scrambled encoded bits to the RF interface for transmission to a next generation Node B (gNB).
	However, in the same field of endeavor, Hwang teaches the scrambled encoded bits are modulated using the initial seed value (for a signal for transmission, different modulation modes corresponding to different scrambling seeds c_init; para. 453, selecting c_init including setting to 35 for lowest cross correlation; para. 452, when c_init is 35, DMRS sequences has the lowest cross correlation value; para. 454, applicable for uplink transmissions; para. 308) and mapped to time-frequency resources (transmission over time-frequency domain; para. 255 and para. 258 and para. 260); and send the scrambled encoded bits to the RF interface for transmission to a next generation Node B (gNB) (RF unit 3323 transmits uplink signals; para. 604 and Fig. 33, UE to an eNB; para. 67, next-generation mobile communication technology; para. 108).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hwang to the system of Hosseini, where Hosseini’s scrambling for low latency and interference (para. 06) along with Hwang’s reduced impact of inter-cell interference (para. para. 28) reduced interference and reduced impact when interference occurs.
	Regarding claim 20, the combination of Hosseini and Hwang, specifically Hosseini teaches the encoded bits comprise encoded data bits (codeword of data; para. 71, for uplink; para. 33-35).
	Regarding claim 21, the combination of Hosseini and Hwang, specifically Hosseini teaches the initial seed value further is based on a scrambling identifier (ID) for data transmission (LTE scrambling sequence initialized based on cinit calculated using nSCID; para. 81, scrambling sequence initialization for uplink data; para. 89, cinit based on symbol/TTI/slot index and cell ID; para. 71 and para. 81-82).
	Regarding claim 24, the combination of Hosseini and Hwang, specifically Hosseini teaches second time-frequency resources comprising a second scrambling sequence and second encoded bits are received from the gNB using the RF interface (receives generated signals from BS over frequency; para. 92 and para. 140 and Figs. 4 and 8, downlink transmission includes DMRSs, data channel, control channel; para. 89, downlink (DL) DMRS sequence; para. 82, Figs. 11-12, BS modulates generated data/control signals at transceiver; para. 111 and para. 140) and the one or more processors are further configured to: descramble the second encoded bits from the received second time-frequency resources by bitwise modulo 2 addition of the second scrambling sequence and the second encoded bits (downlink transmission scrambled using modulo 2 addition of scrambling sequence and bits; para. 71, descrambling downlink transmission; para. 145 and para. 149).

	Regarding claim 25, Hosseini teaches an apparatus of a next generation node B (gNB) (gNodeBs (gNBs); para. 59, base station (BS) 905; Figs. 6 and 9), comprising: a radio frequency (RF) interface (transceiver 950; Fig. 9); and baseband circuitry (digital signal processor (DSP); para. 112 and para. 178, processor 910 and memory 920; Fig. 9) comprising one or more processors (processor 910; Fig. 9, multiple processors; para. 178) configured to: scramble encoded bits of a downlink control channel using a scrambling sequence generated based on an initial seed value (scrambling sequence initialized for downlink; para. 51 and para. 71, codeword of data scrambled by scrambling sequence; para. 71, downlink transmission includes demodulation reference signals (DMRSs), data channel, control channel; para. 89, downlink (DL) DMRS sequence; para. 82, Figs. 11-12), wherein the initial seed value is based on: a slot index parameter (scrambling sequence initialized based on scrambling sequence initialization timing, scrambling sequence initialization timing based on transmission time interval (TTI) configuration, TTI configuration includes slot index; para. 51 and para. 63 and Fig. 11); a radio network temporary identifier parameter (scrambling sequence initialized based on RNTI; para. 71); and a starting symbol index of the downlink control channel transmission (scrambling sequence initialized based on symbol index; para. 73), wherein the scrambled encoded bits comprise a bitwise modulo 2 addition of the scrambling sequence and the encoded bits (bit scrambled using modulo 2 addition of scrambling sequence and bits; para. 78).
	Hosseini does not explicitly disclose the scrambled encoded bits are modulated using the initial seed value and mapped to time-frequency resources; and send the scrambled encoded bits to the RF interface for transmission to a User Equipment (UE).
	However, in the same field of endeavor, Hwang teaches the scrambled encoded bits are modulated using the initial seed value (for a signal for transmission, different modulation modes corresponding to different scrambling seeds c_init; para. 453, selecting c_init including setting to 35 for lowest cross correlation; para. 452, when c_init is 35, DMRS sequences has the lowest cross correlation value; para. 454, applicable for uplink transmissions; para. 308) and mapped to time-frequency resources (transmission over time-frequency domain; para. 255 and para. 258 and para. 260); and send the scrambled encoded bits to the RF interface for transmission to a User Equipment (UE) (RF unit 3323 transmits downlink signals; para. 603 and Fig. 33, eNB to a UE; para. 67, next-generation mobile communication technology; para. 108).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hwang to the system of Hosseini, where Hosseini’s scrambling for low latency and interference (para. 06) along with Hwang’s reduced impact of inter-cell interference (para. para. 28) reduced interference and reduced impact when interference occurs.
	Regarding claim 26, the combination Hosseini and Hwang, specifically Hosseini teaches the initial seed value is based on: a physical cell identifier (LTE DL scrambling initialized using NcellID; para. 71); a virtual cell identifier; or a scrambling identifier (LTE scrambling sequence initialized based on cinit calculated using nSCID; para. 81).

	Regarding claim 30, Hosseini teaches an apparatus of a user equipment (UE) (UE 405; Fig. 4, UE 815; Fig. 8) comprising: a radio frequency (RF) interface (transceiver 830; Fig. 8); and baseband circuitry (processor 810, memory 820, wireless communication manager 850; Fig. 8) comprising one or more processors (processor 810; Fig. 8) configured to: scramble encoded bits of a uplink control channel using a scrambling sequence (scrambling uplink control channel based on scrambling sequence; para. 19 and para. 62, codeword of data scrambled by scrambling sequence; para. 71, for uplink; para. 33-35), wherein the scrambling sequence is generated based on an initial seed value (scrambling sequence cinit initialized based on formula; para. 71) and the initial seed value is based on one or more of: a slot index parameter (scrambling sequence initialized based on scrambling sequence initialization timing, scrambling sequence initialization timing based on transmission time interval (TTI) configuration, TTI configuration includes slot index; para. 51 and para. 63 and Fig. 11); a radio network temporary identifier parameter (scrambling sequence initialized based on RNTI; para. 71); and a starting symbol index of the downlink control channel transmission (scrambling sequence initialized based on symbol index; para. 73), wherein the scrambled encoded bits comprise a bitwise modulo 2 addition of the scrambling sequence and the encoded bits (downlink transmission scrambled using modulo 2 addition of scrambling sequence and bits; para. 78, descrambling downlink transmission; para. 145 and para. 149).
	Hosseini does not explicitly disclose the scrambled encoded bits are modulated using the initial seed value and mapped to time-frequency resources; and send the scrambled encoded bits to the RF interface for transmission to a next generation node B.
	However, in the same field of endeavor, Hwang teaches the scrambled encoded bits are modulated using the initial seed value (for a signal for transmission, different modulation modes corresponding to different scrambling seeds c_init; para. 453, selecting c_init including setting to 35 for lowest cross correlation; para. 452, when c_init is 35, DMRS sequences has the lowest cross correlation value; para. 454, applicable for uplink transmissions; para. 308) and mapped to time-frequency resources (transmission over time-frequency domain; para. 255 and para. 258 and para. 260); and send the scrambled encoded bits to the RF interface for transmission to a next generation node B (RF unit 3323 transmits uplink signals; para. 604 and Fig. 33, UE to an eNB; para. 67).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hwang to the system of Hosseini, where Hosseini’s scrambling for low latency and interference (para. 06) along with Hwang’s reduced impact of inter-cell interference (para. para. 28) reduced interference and reduced impact when interference occurs.
	Regarding claim 31, the combination Hosseini and Hwang, specifically Hosseini teaches the initial seed value is based on: a physical cell identifier (LTE scrambling sequence initialized based on cinit calculated using cell ID; para. 81); a virtual cell identifier; or a scrambling identifier (LTE scrambling sequence initialized based on cinit calculated using nSCID; para. 81).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini in view of Hwang, and further in view of Lu et al. (US 2019/0364588 A1) hereinafter Lu.
	Regarding claim 22, the combination of Hosseini and Hwang does not explicitly disclose the one or more processors are further configured to configure the scrambling ID for data transmission using higher layer information, wherein the higher layer information comprises one or more of minimum system information, remaining minimum system information, system information block, or radio resource control signaling.
	However, in the same field of endeavor, Lu teaches the one or more processors (processor 980, memory 920, RF circuit 910; Fig. 18) are further configured to configure the scrambling ID for data transmission using higher layer information, wherein the higher layer information comprises one or more of minimum system information, remaining minimum system information, system information block, or radio resource control signaling (BS assigning scrambling id using radio resource control (RRC); para. 188).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lu to the modified system of Hosseini and Hwang, where Hosseini and Hwang’s modified system along with Lu’s use of scrambling IDs for determine type of transmitted data (para. 24) enables the UE to avoid inconsistency and improve reliability.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini in view of Hwang, and further in view of Li et al. (US 2019/0349893 A1) hereinafter Li.
	Regarding claim 23, the combination of Hosseini and Hwang does not explicitly disclose the initial seed value further is based on a physical cell identifier in response to the scrambling identifier for data transmission being unavailable.
	However, in the same field of endeavor, Li teaches the initial seed value further is based on a physical cell identifier (initial value of sequence based on transmission parameter; para. 10, transmission parameters based cell identifier; para. 13) in response to the scrambling identifier for data transmission being unavailable (transmission parameters based on time domain resource index or cell identifier; para. 13, problem of generating scrambling sequence resolved by using time domain resource index (scrambling id); para. 14 where “or” indicates in response to time domain resource index being unavailable).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the modified system of Hosseini and Hwang, where Hosseini and Hwang’s modified system along with Li’s randomizing interference (para. 03 and para. 98) improves anti-interference capability of the system.

Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini in view of Hwang, and further in view of Noh.
	Regarding claim 27, Hosseini teaches the initial seed value is based on a scrambling identifier (LTE scrambling sequence initialized based on cinit calculated using nSCID; para. 81).
	The combination of Hosseini and Hwang does not explicitly disclose the one or more processors are further configured to separately configure the scrambling identifier for downlink and uplink transmission.
	However, in the same field of endeavor, Noh teaches the one or more processors are further configured to separately configure the scrambling identifier for downlink and uplink transmission (scrambling ID different for DL and UL; para. 316 and para. 320).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Noh to the modified system of Hosseini and Hwang, where Hosseini and Hwang’s modified system along with Noh’s efficient demodulation reference signal (DMRS) for 5G and corresponding scrambling (para. 06 and para. 280) enables efficient 5G communication systems.
	Regarding claim 28, Hosseini teaches the initial seed value is based on a scrambling identifier (LTE scrambling sequence initialized based on cinit calculated using nSCID; para. 81).
	The combination of Hosseini and Hwang does not explicitly disclose the one or more processors are further configured to configure the scrambling identifier for both downlink and uplink transmission.
	However, in the same field of endeavor, Noh teaches the one or more processors are further configured to configure the scrambling identifier for both downlink and uplink transmission (scrambling ID same for DL and UL; para. 320).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Noh to the modified system of Hosseini and Hwang, where Hosseini and Hwang’s modified system along with Noh’s efficient demodulation reference signal (DMRS) for 5G and corresponding scrambling (para. 06 and para. 280) enables efficient 5G communication systems.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini in view of Hwang, and further in view of Wang et al. (US 2019/0069284 A1) hereinafter Wang.
	Regarding claim 29, the combination of Hosseini and Hwang does not explicitly disclose the one or more processors are further configured to initialize the scrambling sequence for the downlink control channel as a function of a starting symbol for a control resource set.
	However, in the same field of endeavor, Wang teaches the one or more processors are further configured to initialize the scrambling sequence for the downlink control channel as a function of a starting symbol for a control resource set (initial value of scrambling sequence of downlink control channel based on control channel resource set (CORESET); para. 334 and para. 338 and table 50, initial value of scrambling sequence based on control channel resource symbol; para. 352).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Wang to the modified system of Hosseini and Hwang, where Hosseini and Hwang’s modified system along with Wang’s interference randomization for scrambling (para. 04-05) improves performance for various service scenarios in 5G.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Wu et al. (US 2019/0166569 A1) discloses a data transmission method and a system.
	Kwak et al. (US 2020/0127786 A1) discloses a method and an apparatus for a diversity-based data transmission in mobile communication system.
	Ko et al. (US 2021/0092696 A1) discloses a method for transmitting and receiving synchronization signal block and an apparatus therefor.
	Luo et al. (US 2022/0173871 A1) discloses sequence generation for systems supporting mixed numerologies.

	Provisional application nos. 62/544,719 (Kundargi) and 62/420,462 (Luo) has been provided in the OA of 4/30/2020 and thus, are not included in the instant Office Action

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communication from the examiner should be directed to JOSE PEREZ whose telephone number is (571) 270-7348.  The examiner can normally be reached Monday-Friday 11 am - 3 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.P./Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474